                

EXHIBIT 10.37
UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
JOHN L. WALSH
John L. Walsh is President and Chief Executive Officer of UGI Corporation.
Mr. Walsh has an oral compensation arrangement with UGI Corporation which
includes the following:
Mr. Walsh:
1.
is entitled to an annual base salary, which for fiscal year 2013 was $861,710,
reflecting the portion of Fiscal 2013 that he served as President and Chief
Operating Officer (until April 1, 2013), as well as his promotion to President
and Chief Executive Officer (effective April 1, 2013);



2.
participates in UGI Corporation’s annual bonus plan, with bonus payable based on
the achievement of pre-approved financial and/or business performance objectives
that support business plans and strategic goals;



3.
participates in UGI Corporation’s long-term compensation plans, UGI
Corporation’s 2004 Omnibus Equity Compensation Plan, as amended, and UGI
Corporation’s 2013 Omnibus Incentive Compensation Plan, with annual awards as
determined by the UGI Corporation Compensation and Management Development
Committee;



4.
will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation; and



5.
participates in UGI Corporation’s benefit plans, including the UGI Pension Plan,
Senior Executive Employee Severance Plan, Supplemental Executive Retirement
Plan, UGI Savings Plan, and Supplemental Savings Plan.




--------------------------------------------------------------------------------

                

UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
KIRK R. OLIVER
Kirk R. Oliver is Chief Financial Officer of UGI Corporation. Mr. Oliver has an
oral compensation arrangement with UGI Corporation which includes the following:
Mr. Oliver:
1.
is entitled to an annual base salary, which for fiscal year 2013 was $515,000;



2.
participates in UGI Corporation’s annual bonus plan, with bonus payable based on
the achievement of pre-approved financial and/or business performance objectives
that support business plans and strategic goals;



3.
participates in UGI Corporation’s long-term compensation plans, UGI
Corporation’s 2004 Omnibus Equity Compensation Plan, as amended, and UGI
Corporation’s 2013 Omnibus Incentive Compensation Plan, with annual awards as
determined by the UGI Corporation Compensation and Management Development
Committee;



4.
will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation; and



5.
participates in UGI Corporation’s benefit plans, including the Senior Executive
Employee Severance Plan, 2009 Supplemental Executive Retirement Plan for New
Employees, and UGI Savings Plan.




--------------------------------------------------------------------------------

                

UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
MONICA M. GAUDIOSI
Monica M. Gaudiosi is Vice President, General Counsel and Secretary of UGI
Corporation. Ms. Gaudiosi has an oral compensation arrangement with UGI
Corporation which includes the following:
Ms. Gaudiosi:
1.
is entitled to an annual base salary, which for fiscal year 2013 was $408,044;



2.
participates in UGI Corporation’s annual bonus plan, with bonus payable based on
the achievement of pre-approved financial and/or business performance objectives
that support business plans and strategic goals;



3.
participates in UGI Corporation’s long-term compensation plans, UGI
Corporation’s 2004 Omnibus Equity Compensation Plan, as amended, and UGI
Corporation’s 2013 Omnibus Incentive Compensation Plan, with annual awards as
determined by the UGI Corporation Compensation and Management Development
Committee;



4.
will receive cash benefits upon termination of her employment without cause
following a change in control of UGI Corporation; and



5.
participates in UGI Corporation’s benefit plans, including the Senior Executive
Employee Severance Plan, 2009 Supplemental Executive Retirement Plan for New
Employees, and UGI Savings Plan.






--------------------------------------------------------------------------------

                

UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
BRADLEY C. HALL
Bradley C. Hall is Vice President – New Business Development of UGI Corporation.
Mr. Hall has an oral compensation arrangement with UGI Corporation which
includes the following:
Mr. Hall:
1.
is entitled to an annual base salary, which for fiscal year 2013 was $358,254;



2.
participates in UGI Corporation’s annual bonus plan, with bonus payable based on
the achievement of pre-approved financial and/or business performance objectives
that support business plans and strategic goals;



3.
participates in UGI Corporation’s long-term compensation plans, UGI
Corporation’s 2004 Omnibus Equity Compensation Plan, as amended, and UGI
Corporation’s 2013 Omnibus Incentive Compensation Plan, with annual awards as
determined by the Compensation and Management Development Committee;



4.
will receive cash benefits upon termination of his employment without cause
following a change in control of UGI Corporation; and



5.
participates in UGI Corporation’s benefit plans, including the UGI Pension Plan,
Senior Executive Employee Severance Plan, Supplemental Executive Retirement
Plan, UGI Savings Plan, and Supplemental Savings Plan.




